Exhibit 10.1

 

EXECUTION VERSION

 

TENET HEALTHCARE CORPORATION

 

6.25% Senior Secured Notes due 2018

 

unconditionally guaranteed as to the
payment of principal, premium,
if any, and interest by the
Guarantors named on Schedule I hereto

 

--------------------------------------------------------------------------------

 

Exchange and Registration Rights Agreement

 

 

April 30, 2012

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park
New York, NY 10036

 

Ladies and Gentlemen:

 

Tenet Healthcare Corporation, a Nevada corporation (the “Company”), is issuing,
on the date hereof, $141,233,000 in aggregate principal amount of its 6.25%
Senior Secured Notes due 2018 (the “Notes”), which are unconditionally
guaranteed by the Guarantors (as defined herein), upon the terms and conditions
set forth in that certain Offering Memorandum, dated April 25, 2012, as amended
and supplemented, and that certain Purchase Agreement (the “Purchase
Agreement”), dated as of April 25, 2012, among the Company, the Guarantors (as
defined herein) and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as the
Initial Purchaser (the “Initial Purchaser”).  The Notes are a reopening of the
Company’s $900,000,000 6.25% Senior Secured Notes issued on November 21, 2011. 
As an inducement to purchase the Notes, and in satisfaction of a condition to
the obligations of the Company under the Purchase Agreement, the Company and the
Guarantors agree with the Initial Purchaser, for the benefit of the holders (as
defined herein) from time to time of the Registrable Securities (as defined
herein), as follows:

 

1.             Certain Definitions.  For purposes of this Exchange and
Registration Rights Agreement (this “Agreement”), the following terms shall have
the following respective meanings:

 

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

 

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

--------------------------------------------------------------------------------


 

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.

 

“Closing Date” shall mean the date hereof, which is the date of original
issuance of the Securities.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Company” shall have the meaning assigned thereto in the preamble.

 

“Consummation Date” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Effective Time” shall mean the time and date as of which the Commission
declares the Exchange Registration Statement effective or as of which the
Exchange Registration Statement otherwise becomes effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor thereto, as the same may be amended or succeeded from time to
time.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Registration” shall have the meaning assigned thereto in
Section 3(c) hereof.

 

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Exchange Securities” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Free Trade Date” shall mean the 380th day following the Closing Date.

 

“Freely Tradable” shall mean, with respect to the Securities at any time of
determination, that (a) all outstanding Securities are eligible to be sold by a
person who has not been an “affiliate” (as defined in Rule 405 under the
Securities Act) of the Company or any Guarantor during the preceding 90 days
without any volume or manner of sale restrictions under the Securities Act,
(b) the Company has provided a certificate to the Trustee instructing the
Trustee that the restrictive legend on the Securities no longer applies and
(c) the Securities have been assigned an unrestricted CUSIP number.

 

“Guarantors” shall have the meaning assigned thereto in the Indenture.

 

The term “holder” shall mean each of the persons who acquire Registrable
Securities from time to time (including any successors or assigns), in each case
for so long as such person owns any Registrable Securities.

 

2

--------------------------------------------------------------------------------


 

“Indenture” shall mean the Indenture, dated November 6, 2001, between the
Company and The Bank of New York Mellon Trust Company, N.A., as successor to The
Bank of New York, as supplemented by the Fourteenth Supplemental Indenture,
dated as of November 21, 2011, among the Company, the Guarantors and the
Trustee, as the same shall be supplemented or amended from time to time.

 

“Initial Purchaser” shall have the meaning assigned thereto in the preamble.

 

“Notes” shall have the meaning assigned thereto in the preamble.

 

The term “person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.

 

“Purchase Agreement” shall have the meaning assigned thereto in the preamble.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (a) in the circumstances contemplated by Section 2(a) hereof, the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) hereof (provided that any Exchange Security that,
pursuant to the second to last and third to last sentences of Section 2(a), is
included in a prospectus for use in connection with resales by broker-dealers
shall be deemed to be a Registrable Security with respect to Sections 5, 6 and 9
until resale of such Registrable Security has been effected within the Resale
Period); (b) the Securities become Freely Tradable or (c) such Security shall
cease to be outstanding.

 

“Registration Default” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

 

“Rule 144,” “Rule 405,” “Rule 415” and “Rule 433” shall mean, in each case, such
rule promulgated by the Commission under the Securities Act (or any successor
provision), as the same may be amended or succeeded from time to time.

 

3

--------------------------------------------------------------------------------


 

“Securities” shall mean the $141,233,000 in aggregate principal amount of the
Company’s 6.25% Senior Secured Notes due 2018 issued on the Closing Date, and
securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture.  Each Security is entitled to the benefit of the guarantees provided
for in the Indenture (the “Guarantees”) and, unless the context otherwise
requires, any reference herein to a “Security,” an “Exchange Security” or a
“Registrable Security” shall include the related Guarantees.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor thereto, as the same may be amended or succeeded from time to time.

 

“Special Interest” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended, or
any successor thereto, and the rules, regulations and forms promulgated
thereunder, all as the same may be amended or succeeded from time to time.

 

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., as trustee
under the Indenture, together with any successors in such capacity.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

 

2.             Registration Under the Securities Act.

 

(a)           Subject to the last sentence of this Section 2(a), if the
Securities have not become Freely Tradable on or before the Free Trade Date, the
Company and the Guarantors agree to use all commercially reasonable efforts to
(i) file under the Securities Act a registration statement relating to an offer
to exchange (such registration statement, the “Exchange Registration Statement,”
and such offer, the “Exchange Offer”) any and all of the Securities for a like
aggregate principal amount of debt securities issued by the Company and
guaranteed by the Guarantors, which debt securities and guarantees are
substantially identical to the Securities and the related Guarantees,
respectively (and are entitled to the benefits of a trust indenture that is
substantially identical to the Indenture or is the Indenture and that has been
qualified under the Trust Indenture Act), except that they have been registered
pursuant to an effective registration statement under the Securities Act and do
not contain provisions for the additional interest contemplated in
Section 2(b) below (such new debt securities are hereinafter called “Exchange
Securities”), (ii) cause the Exchange Registration Statement to become effective
under the Securities Act, (iii) commence the Exchange Offer promptly after such
Exchange Registration Statement has become effective, (iv) hold the Exchange
Offer open for at least 20 Business Days (or longer if required by applicable
law) after the date that notice of the Exchange Offer is mailed to holders of
the Securities, (v) exchange Exchange Securities for all Registrable Securities
that have been properly tendered and not withdrawn on or prior to the expiration
of the Exchange Offer and (vi) consummate the Exchange Offer on the earliest
practicable date after the Exchange Registration Statement has become effective,
but in no event later than 30 Business Days thereafter (such 30th Business Day
being the “Consummation Date”).  The

 

4

--------------------------------------------------------------------------------


 

Exchange Offer will be registered under the Securities Act on the appropriate
form and will comply with all applicable tender offer rules and regulations
under the Exchange Act.  The Exchange Offer will be deemed to have been
“completed” only (A) if the debt securities and related guarantees received by
holders other than Restricted Holders in the Exchange Offer for Registrable
Securities are, upon receipt, transferable by each such holder without
restriction under the Securities Act and the Exchange Act and without material
restrictions under the blue sky or securities laws of a substantial majority of
the states of the United States of America, and (B) upon the earlier to occur of
(1) the Company having exchanged the Exchange Securities for all outstanding
Registrable Securities pursuant to the Exchange Offer and (2) the Company having
exchanged, pursuant to the Exchange Offer, Exchange Securities for all
Registrable Securities that have been properly tendered and not withdrawn before
the expiration of the Exchange Offer, which shall be on a date that is at least
20 Business Days following the commencement of the Exchange Offer.  The Company
and the Guarantors agree (I) to include in the Exchange Registration Statement a
prospectus for use in any resales by any holder of Exchange Securities that is a
broker-dealer and (II) to keep such Exchange Registration Statement effective
for a period (the “Resale Period”) beginning when Exchange Securities are first
issued in the Exchange Offer and ending upon the earlier of the expiration of
the 180th day after the Exchange Offer has been completed or such time as such
broker-dealers no longer own any Registrable Securities.  With respect to such
Exchange Registration Statement, such holders shall have the benefit of the
rights of indemnification and contribution set forth in Sections 6(a), (b),
(c) and (d) hereof.  The obligations of the Company and the Guarantors set forth
in this Section 2(a) shall cease on the date on which the Securities become
Freely Tradable.

 

(b)           If (i) the Exchange Offer has not been consummated prior to the
Consummation Date, (ii) the Securities have not become Freely Tradable on or
before the Free Trade Date, or (iii) any Exchange Registration Statement
required by this Agreement is filed and declared effective, but shall thereafter
cease to be effective or fail to be usable for its intended purpose without
being succeeded by a post-effective amendment or prospectus supplement to such
Exchange Registration Statement that cures such failure and that is itself
declared effectively promptly (each such event referred to in
clauses (i) through (iii), a “Registration Default,” and the period during which
a Registration Default has occurred and is continuing, the “Registration Default
Period”), then, as liquidated damages for such Registration Default, subject to
the provisions of Section 8(b), special interest (“Special Interest”), in
addition to the Base Interest, shall accrue at a per annum rate of 0.25% for the
first 90 days of the Registration Default Period, at a per annum rate of 0.50%
for the second 90 days of the Registration Default Period, at a per annum rate
of 0.75% for the third 90 days of the Registration Default Period and at a per
annum rate of 1.0% thereafter for the remaining portion of the Registration
Default Period, provided that in no event shall the Company be required to pay
Special Interest for more than one Registration Default at any given time.  The
Registration Default Period shall terminate on the date on which (i) the
Securities become Freely Tradable or (ii) the Exchange Registration Statement
has been declared effective and the Exchange Offer has been consummated. 
Special Interest shall not accrue as a result of the Company’s failure to
provide a certificate to the Trustee instructing the Trustee that the
restrictive legend on the Securities no longer applies unless the Company has
received a request to do so by a holder of Securities or the Trustee on or after
the 365th day after the Closing Date; provided that if the Company receives such
a request on or after the fifth Business Day immediately preceding the Free
Trade Date and the restrictive legend on the Securities has not been removed by
the close of business on the fifth Business Day

 

5

--------------------------------------------------------------------------------


 

thereafter, Special Interest shall accrue as provided in this Section 2(b) until
the date on which (i) the Securities become Freely Tradable or (ii) the Exchange
Registration Statement has been declared effective and the Exchange Offer has
been consummated.

 

(c)           The Company shall take, and shall cause the Guarantors to take,
all actions necessary or advisable to be taken to ensure that the transactions
contemplated herein are effected as so contemplated, including all actions
necessary or desirable to register the Guarantees under the Exchange
Registration Statement contemplated in Section 2(a) hereof.

 

(d)           Any reference herein to a registration statement or prospectus as
of any time shall be deemed to include any document incorporated, or deemed to
be incorporated, therein by reference as of such time and any reference herein
to any post-effective amendment to a registration statement or to any prospectus
supplement as of any time shall be deemed to include any document incorporated,
or deemed to be incorporated, therein by reference as of such time.

 

3.             Registration Procedures.

 

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a), the following provisions shall apply:

 

(a)           At or before the Effective Time of the Exchange Registration, the
Company and the Guarantors shall qualify the Indenture under the Trust Indenture
Act.

 

(b)           In the event that such qualification would require the appointment
of a new trustee under the Indenture, the Company and the Guarantors shall
appoint a new trustee thereunder pursuant to the applicable provisions of the
Indenture.

 

(c)           In connection with the Company’s and the Guarantors’ obligations
with respect to the registration of Exchange Securities as contemplated by
Section 2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors shall, as soon as practicable (or as otherwise specified):

 

(i)            prepare and file with the Commission an Exchange Registration
Statement on any form that may be utilized by the Company and the Guarantors and
that shall permit the Exchange Offer and resales of Exchange Securities by
broker-dealers during the Resale Period to be effected as contemplated by
Section 2(a), and use all commercially reasonable efforts to cause such Exchange
Registration Statement to become effective;

 

(ii)           prepare and file with the Commission such amendments and
supplements to such Exchange Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Exchange Registration Statement for the periods and purposes contemplated in
Section 2(a) hereof and as may be required by the applicable rules and
regulations of the Commission and the instructions applicable to the form of
such Exchange Registration Statement, and promptly provide each broker-dealer
holding Exchange Securities with such number of copies of the prospectus
included therein (as then amended or supplemented), in

 

6

--------------------------------------------------------------------------------


 

conformity in all material respects with the requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder, as such broker-dealer reasonably may request prior to the expiration
of the Resale Period, for use in connection with resales of Exchange Securities;

 

(iii)          notify each broker-dealer that has requested or received copies
of the prospectus included in such Exchange Registration Statement, and confirm
such advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company and the Guarantors contemplated by Section 5 cease to
be true and correct in all material respects, (E) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Exchange Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (F) at any time during the
Resale Period when a prospectus is required to be delivered under the Securities
Act, that such Exchange Registration Statement, prospectus, prospectus amendment
or supplement or post-effective amendment does not conform in all material
respects to the applicable requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(iv)          in the event that the Company and the Guarantors would be
required, pursuant to Section 3(c)(iii)(F) above, to notify any broker-dealers
holding Exchange Securities, prepare and furnish to each such holder a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of such Exchange Securities during the Resale
Period, such prospectus shall conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder and shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(v)           use all commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of such Exchange Registration
Statement or any post-effective amendment thereto at the earliest practicable
date;

 

(vi)          use all commercially reasonable efforts to (A) register or qualify
the Exchange Securities under the securities laws or blue sky laws of such
jurisdictions as

 

7

--------------------------------------------------------------------------------


 

are contemplated by Section 2(a) no later than the commencement of the Exchange
Offer, (B) keep such registrations or qualifications in effect and comply with
such laws so as to permit the continuance of offers, sales and dealings therein
in such jurisdictions until the expiration of the Resale Period and (C) take any
and all other actions as may be reasonably necessary or advisable to enable each
broker-dealer holding Exchange Securities to consummate the disposition thereof
in such jurisdictions; provided, however, that neither the Company nor any of
the Guarantors shall be required for any such purpose to (1) qualify as a
foreign corporation in any jurisdiction wherein it would not otherwise be
required to qualify but for the requirements of this Section 3(c)(vi),
(2) consent to general service of process in any such jurisdiction or (3) in the
case of the Company, make any changes to its certificate of incorporation or
bylaws or any agreement between it and its stockholders, and in the case of the
Guarantors, make any changes to (x) the certificate (or articles) of
incorporation, certificate (or articles) of organization, certificate (or
articles) of formation or certificate of limited partnership, as the case may
be, and any amendments thereto, of any Guarantor, (y) the bylaws, limited
liability company agreement, operating agreement or partnership agreement, as
the case may be, and any amendments thereto, of any Guarantor or (z) any
agreement between any Guarantor and its stockholders, shareholders, members or
partners;

 

(vii)         use all commercially reasonable efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, that may be required to effect the Exchange Registration, the Exchange
Offer and the offering and sale of Exchange Securities by broker-dealers during
the Resale Period;

 

(viii)        provide a CUSIP number for all Exchange Securities, not later than
the applicable Effective Time; and

 

(ix)          comply with all applicable rules and regulations of the
Commission, and make generally available to its security holders as soon as
practicable but no later than 18 months after the Effective Time of such
Exchange Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Company, Rule 158 thereunder).

 

(d)           Until the expiration of one year after the Closing Date, the
Company and the Guarantors will not, and will not permit any of their
“affiliates” (as defined in Rule 144) to, resell any of the Securities that have
been acquired by any of them except pursuant to an effective registration
statement under the Securities Act.

 

4.             Registration Expenses.

 

The Company and the Guarantors agree to bear and to pay or cause to be paid
promptly all expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement, including, without limitation, (a) all
Commission and any FINRA registration, filing and review fees and expenses
including fees and disbursements of counsel for the placement or sales agent or
underwriters in connection with such registration, filing and review; (b) all
expenses relating to the preparation, printing, production, distribution and
reproduction of

 

8

--------------------------------------------------------------------------------


 

each registration statement required to be filed hereunder, each prospectus
included therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Securities for
delivery and the expenses of printing or producing any blue sky or legal
investment memoranda and all other documents in connection with the offering,
sale or delivery of Securities to be disposed of (including certificates
representing the Securities); (c) messenger, telephone and delivery expenses
relating to the offering, sale or delivery of Securities and the preparation of
documents referred in clause (b) above; (d) fees and expenses of the Trustee
under the Indenture, any agent of the Trustee and any counsel for the Trustee
and of any collateral agent or custodian; (e) internal expenses (including all
salaries and expenses of the Company’s or Guarantors’ officers and employees
performing legal or accounting duties); (f) fees, disbursements and expenses of
counsel and independent registered public accountants of the Company (including
the expenses of any opinions or “comfort” letters required by or incident to
such performance and compliance); (g) any fees charged by securities rating
services for rating the Securities; and (h) fees, expenses and disbursements of
any other persons, including special experts, retained by the Company or its
Guarantors in connection with this Agreement (collectively, the “Registration
Expenses”).  To the extent that any reasonable fees are incurred, assumed or
paid by any holder of Registrable Securities or its counsel, the Company or its
Guarantors shall reimburse such person for the full amount of such reasonable
fees so incurred, assumed or paid promptly after receipt of a request therefor. 
Notwithstanding the foregoing, the holders of the Registrable Securities being
registered shall pay all agency fees and commissions attributable to the sale of
such Registrable Securities.

 

5.             Representations and Warranties.

 

Each of the Company and the Guarantors, jointly and severally, represents and
warrants to, and agrees with, the Initial Purchaser and each of the holders from
time to time of Registrable Securities that:

 

(a)           Each registration statement covering Registrable Securities and
each prospectus (including any preliminary or summary prospectus) contained
therein or furnished pursuant to Section 3(c) hereof and any further amendments
or supplements to any such registration statement or prospectus, when it becomes
effective or is filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and at all times subsequent to the Effective Time when a
prospectus would be required to be delivered under the Securities Act, other
than from (i) such time as a notice has been given to holders of Registrable
Securities pursuant to Section 3(c)(iii)(F) hereof until (ii) such time as the
Company furnishes an amended or supplemented prospectus pursuant to
Section 3(c)(iv) hereof, each such registration statement, and each prospectus
(including any summary prospectus) contained therein or furnished pursuant to
Section 3(c) hereof, as then amended or supplemented, will conform in all
material respects to the requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
provided, however, that this representation and warranty shall not apply to any
statements or omissions

 

9

--------------------------------------------------------------------------------


 

made in reliance upon and in conformity with information furnished in writing to
the Company by a holder of Registrable Securities expressly for use therein.

 

(b)           Any documents incorporated by reference in any prospectus referred
to in Section 5(a) hereof, when they become or became effective or are or were
filed with the Commission, as the case may be, will conform or conformed in all
material respects to the requirements of the Securities Act or the Exchange Act,
as applicable, and none of such documents will contain or contained an untrue
statement of a material fact or will omit or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that this representation and warranty shall not
apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.

 

(c)           The compliance by the Company and the Guarantors with all of the
provisions of this Agreement and the consummation of the transactions herein
contemplated will not: (i) conflict with or result in a material breach of any
of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any subsidiary of the Company is a party or by which the
Company or any subsidiary of the Company is bound or to which any of the
property or assets of the Company or any subsidiary of the Company is subject;
(ii) result in any violation of the provisions of the articles of incorporation,
as amended, or the bylaws of the Company; the certificate (or articles) of
incorporation, certificate (or articles) of organization, certificate (or
articles) of formation or certificate of limited partnership, as the case may
be, and any amendments thereto, of any Guarantor; the bylaws, limited liability
company agreement, operating agreement or partnership agreement, as the case may
be, and any amendments thereto, of any Guarantor; or (iii) result in any
material violation of any law or statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over the Company or any
subsidiary of the Company or any of their properties.  No consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the consummation by the Company and
the Guarantors of the transactions contemplated by this Agreement, except the
registration under the Securities Act of the Securities, the qualification of
the Indenture under the Trust Indenture Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or blue sky laws in connection with the offering and distribution of
the Securities.

 

(d)           This Agreement has been duly authorized, executed and delivered by
the Company and each Guarantor.

 

6.             Indemnification.

 

(a)           Indemnification by the Company and the Guarantors.  The Company
and the Guarantors, jointly and severally, will indemnify and hold harmless each
of the holders of Registrable Securities included in an Exchange Registration
Statement, and each person who participates as a placement or sales agent or as
an underwriter in any offering or sale of such Registrable Securities against
any losses, claims, damages or liabilities, joint or several, to which such
holder, agent or underwriter may become subject under the Securities Act or
otherwise,

 

10

--------------------------------------------------------------------------------


 

insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in any Exchange Registration Statement
under which such Registrable Securities were registered under the Securities
Act, or any preliminary, final or summary prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433)
contained therein or furnished by the Company to any such holder, agent or
underwriter, or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse such holder, such agent and such underwriter for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that neither the Company nor any Guarantor shall be
liable to any such person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any
registration statement contemplated hereunder, or preliminary, final or summary
prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433), or amendment or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by such
person expressly for use therein.

 

(b)           Notices of Claims, Etc. Promptly after receipt by an indemnified
party under subsection (a) above of written notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party pursuant to the indemnification provisions of
or contemplated by this Section 6, notify such indemnifying party in writing of
the commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) hereof.  In case any such action shall be brought
against any indemnified party and it shall notify an indemnifying party of the
commencement thereof, such indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall, without the prior written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

 

(c)           Contribution.  If for any reason the indemnification provisions
contemplated by Section 6(a) are unavailable to or insufficient to hold harmless
an indemnified

 

11

--------------------------------------------------------------------------------


 

party in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations.  The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(c) were determined by
pro rata allocation (even if the holders or any agents or underwriters or all of
them were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 6(c).  The amount paid or payable by an indemnified party as
a result of the losses, claims, damages, or liabilities (or actions in respect
thereof) referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 6(c), no holder shall be required to contribute any
amount in excess of the amount by which the dollar amount of the proceeds
received by such holder from the sale of any Registrable Securities (after
deducting any fees, discounts and commissions applicable thereto) exceeds the
amount of any damages that such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, and no underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The holders’ obligations in this Section 6(c) to contribute
shall be several in proportion to the principal amount of Registrable Securities
registered by them and not joint.

 

(d)           The obligations of the Company and the Guarantors under this
Section 6 shall be in addition to any liability which the Company or the
Guarantors may otherwise have and shall extend, upon the same terms and
conditions, to each officer, director and partner of each holder, agent and
underwriter and each person, if any, who controls any holder, agent or
underwriter within the meaning of the Securities Act; and the obligations of the
holders and any agents or underwriters contemplated by this Section 6 shall be
in addition to any liability which the respective holder, agent or underwriter
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company or any Guarantor (including any person who,
with his consent, is named in any registration statement as about to become a
director of the Company or any Guarantor) and to each person, if any, who
controls the Company within the meaning of the Securities Act.

 

12

--------------------------------------------------------------------------------


 

7.             Rule 144.

 

The Company covenants to the holders of Registrable Securities that to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144 adopted by the Commission
under the Securities Act) and the rules and regulations adopted by the
Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the safe harbor
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission.  Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

 

8.             Miscellaneous.

 

(a)           No Inconsistent Agreements.  The Company and each Guarantor
represents, warrants, covenants and agrees that it has not granted, and shall
not grant, registration rights with respect to Registrable Securities or any
other securities which would be inconsistent with the terms contained in this
Agreement.

 

(b)           Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if the Company or any Guarantor fails to
perform any of its obligations hereunder and that the Initial Purchaser and the
holders from time to time of the Registrable Securities may be irreparably
harmed by any such failure, and accordingly agree that the Initial Purchaser and
such holders, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to seek specific performance of the
obligations of the Company and the Guarantors under this Agreement in accordance
with the terms and conditions of this Agreement, in any court of the United
States or any state thereof having jurisdiction.

 

(c)           Notices.  All notices, requests, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand, if delivered personally or by courier,
or three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows:  If to the Company, to it
at 1445 Ross Avenue, Suite 1400, Dallas, Texas 75202, Attention:  Chief
Financial Officer, and if to a holder, to the address of such holder set forth
in the security register or other records of the Company, or to such other
address as the Company or any such holder may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(d)           Parties in Interest.  All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and the holders from time to time of the
Registrable Securities and the respective successors and assigns of the parties
hereto and such holders.  In the event that any transferee of any holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such

 

13

--------------------------------------------------------------------------------


 

Registrable Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Registrable Securities such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed to be bound by all of the applicable terms and provisions of this
Agreement.  If the Company shall so request, any such successor, assign or
transferee shall agree in writing to acquire and hold the Registrable Securities
subject to all of the applicable terms hereof.

 

(e)           Survival.  The respective indemnities, agreements,
representations, warranties and each other provision set forth in this Agreement
or made pursuant hereto shall remain in full force and effect regardless of any
investigation (or statement as to the results thereof) made by or on behalf of
any holder of Registrable Securities, any director, officer or partner of such
holder, any agent or underwriter or any director, officer or partner thereof, or
any controlling person of any of the foregoing, and shall survive delivery of
and payment for the Registrable Securities pursuant to the Purchase Agreement
and the transfer and registration of Registrable Securities by such holder and
the consummation of an Exchange Offer.

 

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

(g)           Headings.  The descriptive headings of the several sections and
paragraphs of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meaning
or interpretation of this Agreement.

 

(h)           Entire Agreement; Amendments.  This Agreement and the other
writings referred to herein (including the Indenture, the Purchase Agreement and
the form of Securities) or delivered pursuant hereto which form a part hereof
contain the entire understanding of the parties with respect to its subject
matter.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to its subject matter.  This Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a written instrument duly executed by the Company, the Guarantors and
the holders of at least a majority in aggregate principal amount of the
Registrable Securities at the time outstanding.  Each holder of any Registrable
Securities at the time or thereafter outstanding shall be bound by any amendment
or waiver effected pursuant to this Section 8(h), whether or not any notice,
writing or marking indicating such amendment or waiver appears on such
Registrable Securities or is delivered to such holder.

 

(i)            Inspection.  For so long as this Agreement shall be in effect,
this Agreement and a complete list of the names and addresses of all the holders
of Registrable Securities shall be made available for inspection and copying on
any Business Day by any holder of Registrable Securities for proper purposes
only (which shall include any purpose related to the rights of the holders of
Registrable Securities under the Securities, the Indenture and this Agreement)
at the offices of the Company at the address thereof set forth in
Section 8(c) above and at the office of the Trustee under the Indenture.

 

(j)            Counterparts.  This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
respective

 

14

--------------------------------------------------------------------------------


 

counterparts shall together constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

 

(k)           Severability.  If any provision of this Agreement, or the
application thereof in any circumstance, is held to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of such provision in every other respect and of the remaining
provisions contained in this Agreement shall not be affected or impaired
thereby.

 

(signature pages follow)

 

15

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us two counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the holders, this letter and such acceptance hereof shall
constitute a binding agreement among each of the holders, the Guarantors and the
Company.

 

 

Very truly yours,

 

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

Signature Page to 2018 Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

CORAL GABLES HOSPITAL, INC., as: General Partner of CGH HOSPITAL, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET PHYSICIAN SERVICES—HILTON HEAD, INC., as: General Partner of HILTON HEAD
HEALTH SYSTEM, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC., as: General Partner of NEW MEDICAL
HORIZONS II, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET LOUISIANA, INC., as: Sole and Managing Member of TENET 100 MEDICAL CENTER
SLIDELL, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET TEXAS, INC., as: General Partner of TENET FRISCO, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

Signature Page to 2018 Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC., as: Managing Member of TENET HEALTHSYSTEM
HAHNEMANN, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC., as: Managing Member of TENET HEALTHSYSTEM
ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C.

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

TENET TEXAS, INC., as: General Partner of TENET HOSPITALS LIMITED

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

LIFEMARK HOSPITALS, INC., as: General Partner of TH HEALTHCARE, LTD.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

AMERICAN MEDICAL (CENTRAL), INC.

 

AMI INFORMATION SYSTEMS GROUP, INC.

 

AMISUB (HEIGHTS), INC.

 

AMISUB (HILTON HEAD), INC.

 

AMISUB (SFH), INC.

 

AMISUB (TWELVE OAKS), INC.

 

AMISUB OF NORTH CAROLINA, INC.

 

AMISUB OF SOUTH CAROLINA, INC.

 

AMISUB OF TEXAS, INC.

 

ANAHEIM MRI HOLDING INC.

 

Signature Page to 2018 Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

BROOKWOOD HEALTH SERVICES, INC.

 

COASTAL CAROLINA MEDICAL CENTER, INC.

 

COMMUNITY HOSPITAL OF LOS GATOS, INC.

 

CORAL GABLES HOSPITAL, INC.

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

 

DELRAY MEDICAL CENTER, INC.

 

DOCTORS HOSPITAL OF MANTECA, INC.

 

DOCTORS MEDICAL CENTER OF MODESTO, INC.

 

EAST COOPER COMMUNITY HOSPITAL, INC.

 

FMC MEDICAL, INC.

 

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

 

FRYE REGIONAL MEDICAL CENTER, INC.

 

JFK MEMORIAL HOSPITAL, INC.

 

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

 

LIFEMARK HOSPITALS, INC.

 

LIFEMARK HOSPITALS OF FLORIDA, INC.

 

LOS ALAMITOS MEDICAL CENTER, INC.

 

NORTH FULTON MEDICAL CENTER, INC.

 

ORNDA HOSPITAL CORPORATION

 

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

 

PLACENTIA-LINDA HOSPITAL, INC.

 

SAN RAMON REGIONAL MEDICAL CENTER, INC.

 

SIERRA VISTA HOSPITAL, INC.

 

TENET CALIFORNIA, INC.

 

TENET FLORIDA, INC.

 

TENET GOOD SAMARITAN, INC.

 

TENET HEALTHSYSTEM BARTLETT, INC.

 

TENET HEALTHSYSTEM CFMC, INC.

 

TENET HEALTHSYSTEM DESERT, INC.

 

TENET HEALTHSYSTEM DI, INC.

 

TENET HEALTHSYSTEM GB, INC.

 

TENET HEALTHSYSTEM HEALTHCORP

 

TENET HEALTHSYSTEM HOLDINGS, INC.

 

TENET HEALTHSYSTEM KNC, INC.

 

TENET HEALTHSYSTEM MEDICAL, INC.

 

TENET HEALTHSYSTEM NORTH SHORE, INC.

 

Signature Page to 2018 Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC.

 

TENET HEALTHSYSTEM SGH, INC.

 

 

TENET HEALTHSYSTEM SL, INC.

 

 

TENET HEALTHSYSTEM SPALDING, INC.

 

 

TENET HIALEAH HEALTHSYSTEM, INC.

 

 

TENET HOSPITALS, INC.

 

 

TENET LOUISIANA, INC.

 

 

TENET MISSOURI, INC.

 

 

TENET PHYSICIAN SERVICES—HILTON HEAD, INC.

 

TENET SOUTH FULTON, INC.

 

 

TENET ST. MARY’S, INC.

 

 

TENET TEXAS, INC.

 

 

TENETSUB TEXAS, INC.

 

 

TWIN CITIES COMMUNITY HOSPITAL, INC.

 

 

WEST BOCA MEDICAL CENTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

Signature Page to 2018 Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

(on behalf of the holders)

 

By:

/s/ Sarang Gadkari

 

Name: Sarang Gadkari

Title: Managing Director

 

Signature Page to 2018 Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Guarantors

 

American Medical (Central), Inc.

AMI Information Systems Group, Inc.

Amisub (Heights), Inc.

Amisub (Hilton Head), Inc.

Amisub (SFH), Inc.

Amisub (Twelve Oaks), Inc.

Amisub of North Carolina, Inc.

Amisub of South Carolina, Inc.

Amisub of Texas, Inc.

Anaheim MRI Holding, Inc. (formerly known as USC University Hospital, Inc. and
formerly known as Tenet 1500 San Pablo, Inc.)

Brookwood Health Services, Inc.

CGH Hospital, Ltd.

Coastal Carolina Medical Center, Inc.

Community Hospital of Los Gatos, Inc.

Coral Gables Hospital, Inc.

Cypress Fairbanks Medical Center, Inc.

Delray Medical Center, Inc.

Doctors Hospital of Manteca, Inc.

Doctors Medical Center of Modesto, Inc.

East Cooper Community Hospital, Inc.

FMC Medical, Inc.

Fountain Valley Regional Hospital and Medical Center

Frye Regional Medical Center, Inc.

Hilton Head Health System, L.P.

JFK Memorial Hospital, Inc.

Lakewood Regional Medical Center, Inc.

Lifemark Hospitals, Inc.

Lifemark Hospitals of Florida, Inc.

Los Alamitos Medical Center, Inc.

New Medical Horizons II, Ltd.

North Fulton Medical Center, Inc.

OrNda Hospital Corporation

Palm Beach Gardens Community Hospital, Inc.

Placentia-Linda Hospital, Inc.

San Ramon Regional Medical Center, Inc.

Sierra Vista Hospital, Inc.

Tenet 100 Medical Center Slidell, L.L.C. (formerly known as NorthShore Regional
Medical Center, L.L.C.)

Tenet California, Inc.

Tenet Florida, Inc.

Tenet Frisco, Ltd.

Tenet Good Samaritan, Inc.

 

--------------------------------------------------------------------------------


 

Tenet HealthSystem Bartlett, Inc.

Tenet HealthSystem CFMC, Inc.

Tenet HealthSystem Desert, Inc.

Tenet HealthSystem DI, Inc.

Tenet HealthSystem GB, Inc.

Tenet HealthSystem Hahnemann, L.L.C.

Tenet HealthSystem HealthCorp

Tenet HealthSystem Holdings, Inc.

Tenet HealthSystem KNC, Inc.

Tenet HealthSystem Medical, Inc.

Tenet HealthSystem North Shore, Inc.

Tenet HealthSystem Philadelphia, Inc.

Tenet HealthSystem SGH, Inc.

Tenet HealthSystem SL, Inc.

Tenet HealthSystem Spalding, Inc.

Tenet HealthSystem St. Christopher’s Hospital for Children, L.L.C.

Tenet Hialeah HealthSystem, Inc.

Tenet Hospitals, Inc.

Tenet Hospitals Limited

Tenet Louisiana, Inc.

Tenet Missouri, Inc.

Tenet Physician Services — Hilton Head, Inc.

Tenet South Fulton, Inc.

Tenet St. Mary’s, Inc.

Tenet Texas, Inc.

Tenetsub Texas, Inc.

TH Healthcare, Ltd.

Twin Cities Community Hospital, Inc.

West Boca Medical Center, Inc.

 

--------------------------------------------------------------------------------